Opinion issued August 27, 2019




                                        In The

                                Court of Appeals
                                       For The

                            First District of Texas
                             ————————————
                                NO. 01-19-00486-CV
                              ———————————
                          IN RE JAWSRE LLC, Relator



             Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      Relator, Jawsre LLC, has filed a petition for a writ of mandamus challenging

the trial court’s order denying relator’s request for an evidentiary hearing on relator’s

second request for a temporary injunction.1

      We deny the petition.


1
      The underlying case is Jawsre, LLC v. Robert Schmadl, James Schmadl, Jr., Chris
      Schmadl, and Holly Schmadl, Cause No. 2018-84659, in the 215th District Court of
      Harris County, Texas, the Honorable Elaine Palmer presiding.
                                PER CURIAM

Panel consists of Justices Lloyd, Goodman, and Landau.




                                       2